01/28/2022


               IN THE SUPREME COURT OF THE
                    STATE OF MONTANA

                       Case No. DA 21-0533

STAND UP MONTANA, a Montana non-profit
Corporation; CLINTON DECKER; MORGEN HUNT;
GABRIEL EARLE; ERICK PRATHER; BRADFORD
CAMPBELL; MEAGAN CAMPBELL; AMY ORR
and JARED ORR,

         Plaintiffs and Appellants,
    v.

MISSOULA COUNTY PUBLIC SCHOOLS,
ELEMENTARY DISTRICT NO. 1, HIGH
SCHOOL DISTRICT NO. 1, MISSOULA
COUNTY, STATE OF MONTANA; TARGET
RANGE SCHOOL DISTRICT NO. 23; and
HELLGATE ELEMENTARY SCHOOL
DISTRICT NO. 4,

           Defendants and Appellees.

STAND UP MONTANA, a Montana
non-profit corporation; JASMINE
ALBERINO, TIMOTHY ALBERINO,
VICTORIA BENTLEY, DAVID DICKEY,
WESLEY GILBERT, KATIE GILBERT,
KIERSTEN GLOVER, RICHARD
JORGENSON, STEPHEN PRUIETT,
LINDSEY PRUIETT, ANGELA
MARSHALL, SEAN LITTLEJOHN, and
KENTON SAWDY,

         Plaintiffs and Appellants,
    v.
BOZEMAN SCHOOL DISTRICT NO. 7,
MONFORTON SCHOOL DISTRICT NO. 27,
and BIG SKY SCHOOL DISTRICT NO. 72,

             Defendants and Appellees.

                       ORDER GRANTING
              RULE 41 STIPULATION FOR DISMISSAL

      On Appeal from the Montana Fourth Judicial District Court
              Missoula County, Cause No. DV-21-1031
                      Before Hon. Jason Marks

   On Appeal from the Montana Eighteenth Judicial District Court
               Gallatin County, Cause No. DV-21-975B
                   Before Hon. Rienne H. McElyea
Quentin M. Rhoades               Elizabeth A. Kaleva
RHOADES & ERICKSON               Kevin A. Twidwell
PLLC                             Elizabeth A. O’Halloran
430 Ryman Street                 KALEVA LAW OFFICES
Missoula, Montana 59802          1911 S. Higgins Ave.
Telephone: 406-721-9700          P.O. Box 9312
qmr@montanalawyer.com            Missoula, MT 59807
courtdocs@montanalawyer.com eakaleva@kalevalaw.com
For Appellants                   ktwidwell@kalevalaw.com
                                 bohalloran@kalevalaw.com
                                   For Appellees

     The parties, having filed their Rule 41 Stipulation for Dismissal

and with good cause appearing,

     IT IS HEREBY ORDERED that the claims of Amy Orr, in the

above entitled action are voluntarily dismissed with prejudice.



                                   2
                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                   January 28 2022